Citation Nr: 0516164	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-25 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma claimed as 
due to exposure to herbicides in service.

2.  Entitlement to service connection for an unspecified 
lymphatic condition claimed as due to exposure to herbicides 
in service.

3.  Entitlement to service connection for an unspecified 
prostate condition claimed as due to exposure to herbicides 
in service.

4.  Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides in service.

5.  Entitlement to service connection for a kidney condition.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for insomnia.


8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO rating decision that denied 
service connection for the nine claimed disabilities listed 
above.  The veteran filed a notice of disagreement as to all 
nine issues, however, the RO only included eight of the 
issues in the statement of the case (SOC).  The RO has yet to 
issue an SOC on the issue of service connection for an 
unspecified prostate condition as a result of exposure to 
herbicides.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a respiratory condition, a 
lymphatic condition, a prostate condition, and diabetes 
mellitus as a result of exposure to herbicides in service.  
He contends he has a kidney condition, secondary to diabetes 
mellitus.  He also contends that he has a cervical spine 
condition, a left shoulder condition, and a right shoulder 
condition due to a fall from a helicopter in service.  He 
claims that he is unable to sleep due to the cervical spine 
condition, left shoulder condition, and right shoulder 
condition.

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2004).  Under the VCAA, VA must 
notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, what portion of 
that information and evidence is his responsibility and what 
is VA's responsibility, and of VA's inability to obtain 
certain evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
sent a section 5103(a) notice letter to the veteran in 
September 2001.  Unfortunately, this letter only partially 
satisfies the notice requirements of the VCAA in that it 
notified the veteran of what was necessary to substantiate 
his claim for service connection for diabetes mellitus, but 
it did not notify the veteran what information and evidence 
is necessary to substantiate his other eight claims for 
service connection.  This should be done. 

The veteran contends that he was treated at a field hospital 
in Vietnam after his fall from the helicopter, which 
reportedly caused his cervical spine disability and bilateral 
shoulder disabilities.  He claims he was treated at "Tayn 
Ninh Evac Hospital", northwest of Saigon and near the 
Cambodia border, and that medical records of this treatment 
have not yet been obtained.  Pursuant to VA's duty to assist 
the veteran, an attempt to obtain these service medical 
records should be made.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).

The veteran has contended on several occasions that he 
received treatment for several of his claimed disabilities at 
the Daytona Beach VA outpatient clinic (VAOPC).  There is no 
indication in the record, however, that the RO has attempted 
to obtain such treatment records for the veteran.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the duty to assist the veteran, VA must obtain 
these records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 
C.F.R. § 3.159(c) (2004).

As noted above, with regard to the claim for service 
connection for an unspecified prostate condition as a result 
of exposure to herbicides, the Board notes that although the 
veteran has filed a notice of disagreement, the RO has yet to 
issue an SOC on that issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that when an appellant files 
a timely notice of disagreement and there is no statement of 
the case issued, the Board should remand, rather than refer, 
the issue to the RO for the issuance of a statement of the 
case.  The veteran must then file a substantive appeal in 
order to perfect his appeal of that issue.

Consequently, this matter is REMANDED for the following 
action:

1.  Send the veteran a notice letter 
pertaining to his claims for service 
connection, other than diabetes mellitus, 
in compliance with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the caselaw 
cited below.  Such notice should 
specifically (1) apprise him of the 
evidence and information necessary to 
substantiate his claims, and (2) inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to his claims now before the 
Board on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Ask the veteran to specify the date 
that he fell from the helicopter in 
service.  He should be asked to at least 
narrow the time frame down to a three 
month period.

3.  Whether or not the veteran is able to 
provide a specific time frame for his 
injuries in service, attempt to obtain 
any additional service medical records 
for the veteran for treatment he 
reportedly received at "Tayn Ninh Evac 
Hospital" after he fell from a 
helicopter.  Compliance with 38 C.F.R. 
§ 3.159(c)(2), (d), (e) should be 
insured.

4.  Obtain complete and current treatment 
records for the veteran from the Daytona 
Beach VAOPC.  Compliance with 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2), (d), (e) should be 
ensured.

5.  Issue a statement of the case (SOC) 
concerning the appeal from the December 
2001 denial of service connection for an 
unspecified prostate condition as a 
result of exposure to herbicides.  The 
veteran is hereby informed that he must 
complete his appeal following the 
issuance of the SOC for that issue to be 
returned to the Board for consideration 
on appeal.

6.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




